PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Meyer et al.
Application No. 14/187,992
Filed: 24 Feb 2014
For: NONINVASIVE PHOTO-ULTRASONIC BIOSTIMULATION DEVICE AND METHOD OF USE
:
:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the renewed petition to revive under 37 CFR 1.137(a), filed March 27, 2021.

The petition is DISMISSED WITHOUT PREJUDICE.

The USPTO is precluded from addressing the petition on the merits as the petition is not properly signed in accordance with 37 CFR 1.33(b) which states: 

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

The petition is not properly signed pursuant to (1), (2), or (3) above. A power of attorney to practitioner Welch signed by joint inventor Meyer was filed April 23, 2020. However, as the record reflects that the applicants are joint inventors Meyer and Wong (who is said to be deceased), a power of attorney from the legal representative of deceased inventor Wong is necessary to proceed pursuant to 37 CFR 1.33(b)(1). As practitioner Welch makes no assertion that is represents the legal representative of deceased inventor Wong, practitioner Welch cannot proceed pursuant to 37 CFR 1.33(b)(2) or 37 CFR 1.34 on behalf of the legal representative of deceased inventor Wong. The petition signed by the applicants in accordance with 37 CFR 1.33(b)(3) has not been filed.

Any request for reconsideration of this matter must be accompanied by a petition properly executed on behalf of the applicants of record. To the extent that practitioner Welch seeks to proceed pursuant to 37 CFR 1.34, further proof of practitioner Welch’s authority to act in a 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Petitioner is reminded that the petitioner remains responsible for establishing that the entire period of delay, from the time that a reply to the outstanding Office communication was due until the filing of a grantable petition, was unintentional pursuant to 37 CFR 1.137(a)(4).

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions